Citation Nr: 1644184	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  13-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to a compensable rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from October 1978 to October 1991, and from August 2008 to August 2009.  The Veteran also had service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From August 29, 2009, through June 8, 2010, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  After June 9, 2010, the Veteran's PTSD is not severe enough either to interfere with occupational and social functioning or to require continuous medication.


CONCLUSIONS OF LAW

1.  From August 29, 2009, through June 8, 2010, the criteria for a 30 percent rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  For the period from June 9, 2010, the criteria for a compensable rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  

The Veteran was also provided VA examinations for his PTSD (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for higher disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was granted service connection for his PTSD by a March 2010 rating decision and rated at a noncompensable rate effective August 29, 2009.  The Veteran disagrees with the assigned rating and asserts that he is entitled to a higher rating.

Under the General Rating Formula for Mental Disorders, a noncompensable evaluation is assigned when a veteran's mental disability has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 10 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Beginning on August 29, 2009, the Veteran's treatment records show that his PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but was not severe enough to cause occupational and social impairment with reduced reliability and productivity.  For example, from October 2009 to January 2010, the Veteran treated for his PTSD.  While, his primary concerns during this period were family problems with his daughter and his ex-wife and concerns about his finances, his treating provider indicated that his PTSD resulted in a moderate to severe level of functional impairment.

The Veteran was afforded a VA examination for his PTSD in December 2009.  He reported that he had nightmares, night sweats, trouble sleeping, startled easily, and did not like to be around people.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Beginning on June 9, 2010, the Veteran's mental health treatment records show that he had a euthymic mood with an appropriate and unremarkable affect, had no evidence of agitation or restlessness, and had no psychotic symptoms.  He had stable mental status examinations in July 2010, August 2010, November 2010, December 2010, March 2011, June 2011, July 2011, September 2011, October 2011, December 2011, February 2012, May 2012, June 2012, September 2012, December 2012, January 2013, April 2013, May 2013, July 2013, January 2015, February 2015, and April 2015.

The Veteran was afforded a VA examination in May 2015.  He reported that he spent most of his day helping elders with small home repairs.  He reported that he watched television, reads books, and had two friends he visited.  The examiner, taking all of the available information into account, concluded that the Veteran's PTSD had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medications, which is consistent with the noncompensable rating currently assigned.

Afterwards in June 2015, July 2015, and August 2015, the Veteran's mental health treatment records show that he continued to have a euthymic mood with an appropriate and unremarkable affect, had no evidence of agitation or restlessness, and had no psychotic symptoms.

As described, from August 29, 2009, through June 8, 2010, the Veteran clearly experienced psychiatric symptomatology as a result of his PTSD.  However, the record does not establish that his PTSD resulted in occupational and social impairment with reduced reliability and productivity.  While his medical records during that period show that his treating provider felt his PTSD symptoms were moderate to severe, the December 2009 VA examiner concluded that his PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, which is consistent with a 30 percent rating.  The evidence of record does not establish that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent rating.

Accordingly, the Veteran is granted a 30 percent rating for his PTSD from August 29, 2009, through June 8, 2010.

Beginning June 9, 2010, the Veteran's treatment records show that his PTSD symptomology had decreased significantly.  He consistently had a euthymic mood with an appropriate and unremarkable affect, had no evidence of agitation or restlessness, and had no psychotic symptoms.  The May 2015 VA examiner concluded that the Veteran's PTSD symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medications, which is consistent with a noncompensable rating.  However, the Veteran's medical records do not show that his PTSD symptoms resulted in occupational and social impairment due to mild or transient symptoms, which is consistent with a 10 percent rating.

Accordingly, the Veteran is assigned a noncompensable rating for his PTSD beginning June 9, 2010.

The Board points out that inasmuch as the Veteran's PTSD has, until this point, consistently been rated as noncompensably disabling, the Board's determination that the Veteran is entitled to a 30 percent evaluation for an earlier period, but to a noncompensable rating currently does not constitute a rating reduction.  See generally, O'Connell v. Nicholson, 21 Vet. App. 89 (2007). 

Referral for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  The Board points out in this regard that inasmuch as the criteria for rating mental disorders specifically contemplates any manifestations, as indicated by the reference in the criteria to examples and not actual required symptoms, there are no manifestations of the Veteran's PTSD that have not been contemplated.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

For the period from August 29, 2009, through June 8, 2010, a rating of 30 percent for PTSD is granted, subject to the provision governing the award of monetary benefits.

For the period from June 9, 2010, a compensable rating for PTSD is denied.


REMAND

The Veteran contends that his lumbar spine disorder is due to his active service, as and specifically from duties involving heavy lifting, bending, climbing, walking, and pulling.

The Veteran's STRs show that during his first period of active service from October 1978 to October 1991, he had normal examinations of his spine in February 1985 and September 2009.  He also denied having any arthritis or recurrent back pain.

The Veteran's medical record shows that he first complained of low back pain in February 2008.  In August 2008, just prior to his second period of active service, he was diagnosed with lumbar spine degenerative disc disease.  However, the Veteran never underwent an entrance examination for his second period of active service, and as such, the presumption of soundness does not apply.

In December 2009, the Veteran was afforded a VA examination.  While the examiner diagnosed the Veteran with degenerative arthritis, he did not offer an opinion on aggravation.

After his second period of active service in February 2011, the Veteran reported to his physician that his back pain was aggravated by his service, although it is unclear if the veteran was referring to his active duty or reserve duty.

As such, a new VA examination is necessary to adjudicate the service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner should determine the current nature and severity of his low back disorder.

The examiner then should address the following questions, with a complete rationale for each:

a) Is it at least as likely as not (50 percent or greater) that any current lumbar spine disorder either began during or was caused by either period of active military service?  

b)  Is it at least as likely as not (50 percent or greater) that any current lumbar spine disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by either period of the Veteran's active military service?  

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Then readjudicate the claim remaining on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


